DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on January 10, 2022, and any subsequent filings.
Claims 1-5, 8, 10, 12-14, 17, 18, 21, 33, 34, 36, 38, 40, 43, and 44 stand rejected.  Claims 1-5, 8, 10, 12-14, 17, 18, 21, 33, 34, 36, 38, 40, 43, and 44 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Specification
The specification has not been amended and the objection withdrawn.
Claim Objections
Claims 13 and 38
The claims have been amended and the rejection withdrawn because although Applicants' have used and unconventional naming of a distillate stream as "retained stream," the specification recites "still bottoms or retained stream" such that the stream is limited to a bottoms from a distillation column.
Claim Rejections - 35 USC § 112
Enablement Rejections of Claims 1-5, 8, 10, 12-14, 17, 34, 36, 38, 40, 43, and 44
The relevant claims from which the remaining claims depend have been amended and the rejections withdrawn.
Indefinite Rejection of Claim 43
As to Applicants' argument that the recitation of unit operations leading to regeneration in the specification provides a definition of the claim term "partially regenerated" (Remarks, Page 28/Paragraph2 (hereinafter "Pg/Pr") – Pg29/Pr2), while the specification does lay out the process of regeneration it is completely silent as to what percent of regeneration is considered "partially" and the indefinite rejection stands.
Double Patenting
Applicants argue that the double patenting rejection of this application over copending Application No. 15/739,657 be held in abeyance because the copending application has not yet issued as a patent (Remarks, Pg29/Pr4-Pg30/Pr1).
An issued patent is not required for a provisional nonstatutory double patenting rejection.  See MPEP § 804.  Because neither this application nor Application No. 15/739,657 has yet issued as a patent, the provisional double patenting rejection will not be held in abeyance because it is not known whether both or either of the applications will issue as patents or which would issue first should allowable subject matter be found in both applications.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 13, 14, 17, 33, 34, 36, 38, 40, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "partially" in Claim 43 is a relative term which renders the claim indefinite.  The term "partially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus the term "partially" renders the limitation "regenerated draw solution" indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1-5, 8, 10, 12, 18, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 4, 6, 8, 9-11, 13, 14, 16, 18-20, 23, and 44-47 of copending Application No. 15/739,657 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application contain the same limitations, including countercurrent flow along with co-current flow, as the claims in the instant application albeit in a different order.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  provided the preceding objections and rejections could be overcome, Claims 1-5, 8, 10, 12-14, 17, 34, 36, 38, 40, 43, and 44 would be allowable over the closest prior art: Benton, et al., International Publication No. WO 2014/144778; Fricker, U.S. Patent No. 4,792,402; Iyer, U.S. Publication No. 2012/0267297; Herron, U.S. Publication No. 2013/0220581; Tatera, U.S. Publication No. 2015/064306; Fuchigami, et al., U.S. Publication No. 2014/0319056; Matson, U.S. Patent No. 4,778,688; Ho, U.S. Publication No. 2001/0006158; Moody, U.S. Publication No. 2013/0220927.  Although these references contain all of the limitations of the claimed invention, there is insufficient motivation to combine these prior art references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779